 1

 2

 3

 4

 5

 6

 7

 8

 9                       UNITED STATES DISTRICT COURT
10                      SOUTHERN DISTRICT OF CALIFORNIA
11

12   JENNIFER J. HASSO aka JENNIFER           )   CASE NO. 19CV0368-AJB-WVG
     J. HASSO-NAJM, individually and as       )
13   Trustee of the NAJM FAMILY               )   ORDER GRANTING JOINT
     TRUST U/D/T 05/19/97,                    )   MOTION AND STIPULATION
14                                            )   TO EXTEND TIME TO
           Plaintiff,                         )   RESPOND TO FIRST
15                                            )   AMENDED COMPLAINT
     vs.                                      )
16                                            )
     CITY OF SAN DIEGO, et al.,               )
17                                            )
           Defendants.                        )
18                                            )
                                              )
19                                            )
20

21

22

23

24

25

26

27

28
                                          1
                                                             19CV0368-AJB-WVG
 1         On January 31, 2020, Plaintiff Jennifer J. Hasso aka Jennifer J. Hasso-Najm
 2   (“Plaintiff”) and Defendants KTU&A, Kurt Carlson and Timothy Henderson
 3   (collectively, the “KTU&A Defendants”) filed a Joint Motion and Stipulation to
 4   Extend Time to Respond to First Amended Complaint (“Joint Motion”).
 5         The Court having considered the Joint Motion and good cause appearing,
 6   hereby GRANTS the parties’ Joint Motion.
 7         Defendants KTU&A, Kurt Carlson and Timothy Henderson will have until
 8   March 6, 2020 to respond to Plaintiff’s First Amended Complaint.
 9         Moreover, in the event a motion to dismiss is filed by defendants KTU&A,
10   Kurt Carlson and Timothy Henderson, said defendants will not be required to file
11   an answer until after any ruling on their motion to dismiss is issued by the Court.
12         IT IS SO ORDERED.
13   Dated: February 3, 2020
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
                                                                    16-CV-00580-W-AGS
